         Case 2:21-mj-00203-PLD Document 11 Filed 02/03/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                   V.                                  Magistrate's No. 21-203

DEVON WHITE


                                            ORDER


              AND NOW, to wit, thi&D day �(                  7,       2QJ   I, it appearing to the
Court that an Arrest Warrant for the above-captioned individual has been executed, and upon the

representation of the United States Attorney's Office that there is no further necessity that the

Complaint, Arrest Warrant and Affidavit remain sealed,

              IT IS HEREBY ORDERED that the Complaint, Arrest Warrant and Affidavit

filed at the above number and sealed on February 2, 2021, be unsealed as of February 3, 2021.




                                                                                 <      --
                                                THE HONORABLE PAT    IA L. DODGE
                                                UNITED STATES MAGISTRATE JUDGE
